Citation Nr: 1756228	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for headaches as secondary to hypertension. 

3.  Entitlement to service connection for a heart condition as secondary to hypertension. 

4.  Entitlement to service connection for a bilateral eye disability to include branch retinal vein occlusion and cystoid macular edema right eye and bilateral cataracts as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

The matter was previously remanded in February 2015 and once more in May 2017 for further development.  It is now back before the Board for appellate consideration. 


FINDINGS OF FACTS

1.  The Veteran's hypertension is not shown to be causally or etiologically related to his service connected sarcoidosis, or his military service.  

2.  The probative medical evidence of record does not reflect a diagnosis of a heart condition.  

3.  The Veteran's headaches weres not manifest in service, not attributable to active service, and was not caused by or permanently made worse by a service connected disability. 

4.  The Veteran' bilateral eye condition did not manifest in service, and was not caused by or permanently made worse by a service connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2017).  

4.  The criteria for service connection for bilateral eye condition have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his hypertension, heart condition, headaches, and bilateral eye condition in a letter dated March 2009. He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in February 2002, August 2009, July 2011, and May 2016.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined in May 2016.  A medical opinion addendum was also issued in May 2017.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

a.  Hypertension 

The Veteran asserts that he developed hypertension as a result of his service connected sarcoidosis.  Based on the Veteran lengthy medical records, the Veteran has been diagnosed with hypertension.  In May 1997, the Veteran's treatment record showed a diagnostic impression of hypertension and reported feelings of increased blood pressure.  His physical examination showed his blood pressure at 163/98.  

The Veteran's Service Treatment Records (STRs) were negative for high blood pressure.  In April 1969, the Veteran's blood pressure was recorded at 129/80 and in May 1970, his blood pressure was 120/80, with reported chest pains.  Shortly after, the Veteran was diagnosed with sarcoidosis in November 1970.  His chest x-rays revealed extensive pulmonary (parenchymal) infiltration and hilar adenopathy, bilaterally and left-sided paratracheal adenopathy.  After his diagnosis of sarcoidosis, the Veteran's blood pressure remained relatively unchanged until December 1971, when it slightly increased to 130/80.  At that time, his chest films showed "dramatic improvement" with only minimal residuals of interstitial fibrosis.

The Veteran was admitted to a private treatment facility in February 2006 for elevated chest pain and blood pressure.  After medication, his blood pressure was reduced to 160/95.  In February 2009, the Veteran visited emergency services, where his blood pressure was recorded at 188/125.  There, he reported headaches when he does not eat, and reported progressively worsening blurring vision, and dizziness.  

In his July 2011 VA examination, the Veteran's blood pressure readings were 140/76, 132/78, and 148/80.  The Veteran was found to still suffer from hypertension.  He was afforded another VA examination in May 2016.  There, his blood pressure readings were 158/110, 140/100, and 150/104.  The Veteran told the examiner that his hypertension has affected his ability to work.  In conclusion, the examiner found that the Veteran's hypertension was not related to the Veteran's military service.  The examiner, however, did not provide a medical opinion between the Veteran's service connected disease and his hypertension.  

Pursuant to a May 2017 remand, a medical opinion addendum was issued to analyze the nexus between the Veteran's service connected condition and his hypertension.  After a review of the medical evidence, the May 2017 VA examiner opined that it is less likely than not that the Veteran's claimed hypertension was related to or was aggravated by his service connected sarcoidosis.  In his rationale, the examiner explained that there was no indication that the sarcoidosis relates to his high blood pressure because there was no diagnostic/radiographic evidence or record of elevated blood pressure that accompanied the sarcoidosis.  The medical evidence demonstrates that the Veteran's hypertension manifested more than 30 years after he was diagnosed with sarcoidosis. 

The Board further acknowledges that hypertension is considered a chronic disease and is subject to presumptive service connection on such basis. However, the Veteran does not contend, and the evidence does not show, that he manifested hypertension within one year of service or that he experienced a continuity of symptomatology of such chronic disease thereafter. Therefore, presumptive service connection based upon a chronic disease need not be further addressed.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008).  

Without a positive nexus opinion, the Board finds that the preponderance of the probative evidence is against the claim for service connection for hypertension.  

b.  Heart Condition

It is the Veteran's contention that he developed a heart condition due to his hypertension.  His Service Treatment Records (STRs) revealed no reports or complaints relating to a heart trouble.  While there was a report of chest pain, it was later linked to his sarcoidosis.  A report of medical examination dated April 1969 showed normal heart (thrust, size, rhythm, and sounds), but reported a history of heart problems in the family.  The Veteran was subsequently considered qualified for service.  A physical examination dated November 1970 reported that his chest was symmetric, with heart sounds and EKG results within normal limits.  Later in December 1971, a cardiovascular examination revealed normal heart functions.  The Veteran also reported no heart condition or murmur in a May 1972 medical history report.  

After service, the Veteran's treatment record showed that he denied a history of attacks of chest pain leading up to his hospitalization in November 1993.  During this time, the Veteran was hospitalized for chest discomfort and weakness.  He had low blood pressure and a slow heart, with possible coronary artery disease.  One EKG recording during the hospitalization showed an elevation of ST segments with T-wave inversions in the anteroseptal.  The cardiologist interpreted the changes as possible coronary spasm.  However, the stress test showed normal heart rate and blood pressure response.  There was no arrhythmia or chest pain during the stress test and the EKG results showed nonspecific ST/T changes and normal heart rate per minute.  He was subsequently discharged without a diagnosis.  

The Veteran underwent another stress test in October 1995.  During the exercise, he did not develop any chest pain but the test was terminated due to fatigue.  His resting heart rate was 83 beats per minute; his baseline blood pressure was 120/90, with peak blood pressure at 220/90.  The physician did not find any infarction or ischemia of the heart.  

In February 2006, the Veteran was hospitalized for chest pains and elevated blood pressure.  Upon examination, the Veteran's chest pain was ruled out for acute coronary syndrome.  The results of a nuclear stress test were within normal limits.  His chest pain resolved during the hospital stay.  In October 2008, the Veteran visited a private treatment facility.  There, the physician evaluated his history of hypertension and noted that the Veteran denied headaches, chest pain, palpitations, dyspnea with exertion, orthopnea, or peripheral edema.  The physician also noted that the Veteran was tested negative for major cardiovascular risk factors.  The following year in January 2009, the Veteran visited a treatment facility, complaining of 'heart fluttering.'  However, after an examination of his cardiovascular system, the physician found that his heart had a regular rate.  There was no murmur, gallop, or rub appreciated.  The carotid, radial, and dorsalis, pedis are easily palpable and symmetric.  There was no evidence of peripheral vascular insufficiency or chronic venous stasis changes such as pigmentation or ulceration.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the Veteran had a history of high blood pressure.  However, upon examination of his heart, the examiner found that the heart and vessels were normal, as well as the osseous structures and soft tissues.  His heart showed regular rate and rhythm, with no heaves, thrills, murmurs, or gallops.  Another VA examination in July 2011 showed that his heart size was within normal limits.  The examination revealed normal S1 and S2, normal heart rate and regular rhythm.  There was no evidence of murmurs, gallops, heaves, or thrills.  The examiner did not reveal any evidence of congestive heart failure, cardiomegaly or core pulmonale.  The examiner also concluded that there were no signs of hypertensive heart disease.  

In May 2016, the Veteran was afforded another VA examination.  There, the examiner noted that the Veteran's reported cardiac symptoms did not qualify within the generally accepted medical definition of ischemic heart disease and that the Veteran has never been diagnosed with a heart condition.  The examiner did note that the Veteran reported suffering from intermittent cardiac arrhythmia.  However, upon physical examination, his heart rate sounds, and rhythm was normal.  There was no jugular-venous distension, and his peripheral pulses were clear.  His EKG, chest-x-rays, and echocardiogram were all reported normal.  In conclusion, the examiner stated that no diagnosis was given because there is no pathology to render a diagnosis.  

Based on the probative evidence of record, the Board finds that evidence does not support a claim for a heart condition.  While there have been reports of chest pains, subsequent tests have consistently revealed no heart disability.  While the Board is sympathetic to the Veteran's claims, the results of the Veteran's various EKG, stress tests, and multiple heart examinations did not yield a diagnosis.  

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability. In the absence of a proof of present disability there can be no claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal. 

The Board has also considered the Veteran's statements relating to a heart condition.  The Veteran is competent to establish the presence of observable symptomatology such as shortness of breath and ongoing palpitations and chest pains.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to provide testimony regarding the diagnosis or etiology of his heart condition because the identification of such a diagnosis would require medical expertise and training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements regarding the cause of his heart condition are not competent evidence.  

In conclusion, service connection for a heart condition is not warranted as the evidence of record does not establish a present diagnosis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

c.  Headaches

The Veteran contends that his headaches are secondary to his hypertension.  However, the Bard finds against this claim as service connection for hypertension is denied in the instant decision.  Accordingly, the claim of entitlement to service connection under a secondary theory of entitlement lacks merit because the primary disability upon which the claim is based is not service connected.  On this basis, the claim is denied.  

The Board further finds that service connection is not warranted on a direct theory of entitlement.  The Veteran's Service Treatment Records (STRs) were negative for frequent or severe headaches.  After separation of service, the Veteran's medical history showed sporadic complaints of headaches.  The medical reports show that the Veteran denied occurrences of headaches until January 2008.  He stated to the physician, that he had nervous system problems because he had been suffering from headaches, vision problems, weakness, and numbness in his arms, legs, and face.  

In May 2016, the Veteran was afforded a VA examination.  There, he reported migraine headaches, with pulsating/throbbing head pain that is localized to one side of the head.  He reported sensitivity to light, with duration less than a day, occurring more than once a month.  However, the etiology of the headaches was not discussed.  

The record does not show that the migraine headaches developed in service, proximate to service, or otherwise directly linked to service.  The preponderance of the evidence is thus against the claim for service connection based on the direct theory of entitlement.  38 C.F.R.  § 3.303, 3.310.  

d.  Bilateral Eye Condition 

Similar to the Veteran's claim for migraine headaches, service connection for his bilateral eye condition cannot be granted.  It is his assertion that his bilateral eye condition is related to his hypertension.  While the May 2016 VA examiner could not definitively rule out a possible link between the Veteran's hypertension and the Veteran's bilateral eye condition, the Board cannot grant service connection on a secondary basis since the claim for hypertension is denied.  

The Board also finds that service connection on a direct basis is not warranted.  The Veteran's STRs do not reflect a notation or a diagnosis relating to an eye condition.  In March 2011, the Veteran was diagnosed with 'age related macular degeneration (AMD).'  The physician went to state that AMD is the leading cause of legal blindness in people over 50 years of age.  It affects the central portion of the retina called the macula.  Then, in July 2011, the Veteran was afforded a VA examination.  That report indicated that the Veteran's external eye examination was normal, and sclera was intact.  There was no evidence of icterus or inflammation.  His gross visual field is equally and bilaterally intact, as well as his extraocular muscle movements.  

He was afforded another VA examination in May 2015.  There, the examiner reported that the onset of the Veteran's bilateral eye condition and symptoms were unknown.  After a visual field test, the examiner found that the Veteran did not have loss of a visual field or scotoma.  However, the Veteran demonstrated signs of cataracts and lens condition and retinal conditions (maculopathy).  In conclusion, the VA examiner opined that the Veteran's eye condition was not related to service.  The Veteran's cataracts are a natural progression of the human eye.  The examiner however, stated that the branch retinal vein occlusion and macula edema are often complications of diabetes or hypertension.  Thus, a claim for service connection based on a direct basis is not warranted.  


ORDER

Entitlement to service connection for hypertension as secondary to sarcoidosis is denied. 

Entitlement to service connection for headaches as secondary to hypertension is denied. 

Entitlement to service connection for a heart condition as secondary to hypertension is denied. 

Entitlement to service connection for a bilateral eye disability to include branch retinal vein occlusion and cystoid macular edema right eye and bilateral cataracts as secondary to hypertension is denied.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


